Exhibit 99.1 ETHAN ALLEN ISSUES OPEN LETTER TO STOCKHOLDERS HIGHLIGHTING SIGNIFICANT STRATEGIC PROGRESS AND STOCKHOLDER VALUE CREATION Actions Taken by Ethan Allen Board and Management Team Have Positioned Company to Exceed $1 Billion in Sales Board Urges Stockholders to Vote the WHITE Proxy Card Today "FOR" Ethan Allen's Highly QualifiedDirector Nominees DANBURY, CT (November 18, 2015) Ethan Allen Interiors Inc. ("Ethan Allen" or the "Company") (NYSE:ETH) today issued an open letter to stockholders in connection with its upcoming 2015 Annual Meeting of Stockholders, scheduled for November 24, 2015. The full text of the letter follows: VOTE “FOR” ALL OF THE ETHAN ALLEN NOMINEES TO THE BOARD ON THE WHITE PROXY CARD TODAY Supporting the Board Driven Transformation is Your Best Investment in Ethan Allen November 18, 2015 Dear Fellow Stockholder: Ethan Allen’s Annual Meeting of Stockholders, scheduled for November 24, 2015, is rapidly approaching. Your Board of Directors seeks your support in electing its slate of seven highly qualified and experienced nominees. Your Board and management team are singularly focused on increasing the value of your investment in Ethan Allen and continue to take significant steps to transform the Company, as demonstrated by: ● Record written orders in October, and expected strong results in November; ● New product offerings demonstrating that Ethan Allen can continue its industry leading margins and generate revenues that exceed the $1 billion level within its current structure; and ● A unique retail and manufacturing network that it is equipped to service annual sales at that level, benefiting from the targeted investments that the Company has been making. We urge you to protect your investment in Ethan Allen by using the WHITE proxy card to vote “
